Order entered February 6, 2015.




                                                In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-14-01303-CV

                                   JOHN WILLIAMS, Appellant

                                                   V.

                                     DART TRANSIT, Appellee

                          On Appeal from the County Court at Law No. 2
                                      Dallas County, Texas
                              Trial Court Cause No. CC-14-00720-B

                                               ORDER
          Before the Court is appellant’s February 3, 2015, motion to waive constitutional rights. In
the motion, appellant asks this Court “not to hold the appellant to the full extent of the law as if
the appellant were a skilled attorney” and to consider his brief as filed and “allow this case to be
heard.”
          While we construe pro se briefs liberally, a pro se litigant is held to the same standards as
licensed attorneys and must comply with applicable laws and rules of procedure. Moreno v.
Silva, 316 S.W.3d 815, 817 (Tex. App.—Dalals 2010, pet. denied) (citing Mansfield State Bank
v. Cohn, 573 S.W.2d 181, 184–85 (Tex. 1978). Accordingly, to the extent appellant is asking this
Court for differential treatment because he is not a licensed attorney, the motion is DENIED. Id.
          By letter issued January 22, 2015, the Court notified appellant his brief did not comply
with Rule 38 of the Texas Rules of Appellate Procedure and specifically identified the defects of
his brief. For these reasons, some or all of appellant’s issues may be subject to the waiver
provisions of Rule 38. See TEX. R. APP. P. 38; Keyes Helium Co. v. Regency Gas Servs., L.P.,
393 S.W.3d 858, 861 (Tex. App.—Dallas 2012, no pet.). Accordingly, we GRANT appellant’s
February 3, 2015, motion TO THE EXTENT that, if appellant does not file an amended brief
within TEN DAYS of the date of this order, the appeal will be submitted on his brief filed
January 13, 2015, and subject to the waiver provisions of Rule 38. See TEX. R. APP. P. 38.9.
       Appellee’s brief is due FORTY DAYS from the date of this order.


                                                    /s/     CRAIG STODDART
                                                            JUSTICE